Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the hardware unit or neural network accelerator system".  There is insufficient antecedent basis for this limitation in the claim, i.e. claim 7 doesn’t describe a “hardware unit”, per se, or a neural network accelerator at all, although the coherency gathering unit could of course be implemented in hardware.
For purposes of applying prior art, the “hardware unit” will be considered to refer to the coherency gathering unit.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-10, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “A Ray Tracing Hardware Architecture for Dynamic Scenes” by Sven Woop (hereinafter Woop).
Regarding claim 1, the limitation “A method of coherency gathering for rays in a ray tracing system, the method comprising: defining a plurality of rays, each ray having associated with it ray information defining the ray in a first coordinate system” is taught by Woop (Woop, e.g. abstract, section 6, describes the Dynamic SaarCOR Architecture, i.e. a ray tracing system.  Woop’s rays are defined in a world coordinate system using an origin and direction, e.g. definition 3.1.3, for performing intersection testing against objects in the scene, e.g. section 3, paragraphs 3-7, using k-D trees as an acceleration structure, e.g. section 3.1, including taking advantage of ray coherence by traversing packets of 4 rays in parallel as a group, e.g. section 3.1.3.)
The limitations “defining a hierarchical acceleration structure comprising a plurality of nodes including upper level nodes and lower level nodes, each node of the acceleration structure having geometry information associated with it, wherein the geometry information of the upper levels nodes is defined in the first coordinate system and the geometry information of each of the lower level nodes is defined in a second coordinate system different from the first coordinate system, wherein the lower level nodes are instantiated within the acceleration structure in one or more instances, each instance associated with an instance transform specifying the relationship between the first coordinate system and the respective second coordinate system for that instance” are taught by Woop (Woop, e.g. section 4, paragraphs 3-9, figure 4.1, describes the use of a two level acceleration structure including a dynamic top level acceleration structure built over the object instances in the scene, and static bottom level acceleration structures representing the objects.  Each object instance has associated transformation matrix used to transform rays from the world space coordinate system to the object instance local coordinate system, e.g. section 4, paragraph 5, section 6.1.3, i.e. the instance transform specifying the relationship between the first coordinate system and respective second coordinate system for each instanced object.  The nodes of the top level acceleration structure are associated with one or more of the object instances, e.g. sections 4.1-4.3, i.e. upper level nodes associated with geometry information defined in the first coordinate system, and the nodes of the bottom level acceleration structures are associated with the triangles of the object in their respective local coordinate systems, e.g. section 4, paragraph 9, section 6.1, paragraph 4, i.e. lower level nodes associated with geometry information stored in respective second coordinate systems.)
The limitation “storing the geometry information and the instance transforms in a memory” is taught by Woop (Woop, e.g. section 6, paragraphs 10-11, sections 6.1, 6.1.2, 6.1.3, figures 6.1, 6.3, 6.4, teaches that each Dynamic Ray Tracing Core includes a list unit, which uses geometry information associated with a node in the form of a list of objects or triangles to determine which objects or triangles should be tested for intersection against the received packet of rays, and a transformation unit, which retrieves a transformation matrix associated with an object or triangle indicated by the list unit to apply to the packet of rays.  The list of objects or triangles associated with each leaf node is accessed through a list cache interface to scene data stored in memory, and the transformation matrices are accessed through a matrix cache interface to transformation matrices stored in memory, i.e. the claimed geometry information and instance transforms are stored in the SDRAM memory.)
The limitation “gathering together a plurality of groups of rays, wherein each group requires intersection testing against a respective node in the hierarchical acceleration structure” is taught by Woop (Woop, e.g. sections 3.1.3, 6, 6.1, 6.1.1, teaches that the system operates on packets of 4 rays at a time, each ray in the packet requiring traversal and intersection testing against node(s) in the two-level k-D acceleration structure.)
The limitations “selecting one of the groups for intersection testing, wherein the respective node to be tested against is an instance of a lower level node; searching an instance transform cache for the instance transform of that instance; if the instance transform is found in the instance transform cache, submitting the selected group of rays for intersection testing, and if the instance transform is not found in the instance transform cache: retrieving the instance transform and loading it into the instance transform cache; and submitting the selected group of rays for intersection testing” are taught by Woop (Woop, e.g. section 6.1, describes the operation of the Dynamic Ray Tracing Core, wherein the shader unit generates packets of rays which are sent to the pipeline to be traversed through the nodes of the acceleration structure and eventually determine intersection points in triangles of the lower level object nodes, i.e. sequentially selecting a group of rays for intersection testing against lower level nodes.  Woop, e.g. section 6.1.3, figure 6.4, teaches that the load matrix unit of the transformation unit starts a transformation job by reading the transformation matrix of an object or triangle from memory, and if the matrix was completely read, the sent packet unit gets the job.  Woop teaches that the load matrix unit retrieves the matrices through a matrix cache interface, e.g. section 6, paragraph 11, and figure 6.1, showing that the SDRAM chips storing the full scene data are accessed through a cache.  As one of ordinary skill in the art would understand, when a cache miss occurs, i.e. the requested data was not found in the cache, the cache must then request the data from another memory level, i.e. a larger cache or the source memory.  Woop, e.g. section 7.2.3, paragraph 2 alludes to this in noting that larger caches may help prevent long wait cycles for memory requests, as well as in section 6.1.3 noting that the send packet unit does gets the job if the matrix was completely read, i.e. stated alternately, the sent packet unit does not get the job until the matrix has been completely read into the load matrix unit memory.  That is, when a packet of rays is received by the transform unit prior to intersection testing against an object or triangle node, the load matrix unit requests the transformation matrix associated with the object or triangle node through the transformation matrix cache interface, and when the transformation matrix cache interface provides the transformation matrix to the load matrix unit, then the packet of rays is submitted to the send packet unit to continue through the pipeline for intersection testing.  Further, due to the nature of how caches work, when the load matrix unit requests the transformation matrix from the transformation cache interface, the transformation matrix cache interface would search for the requested matrix in the cache, and if the matrix was found, i.e. a hit, the matrix could be read from the cache, whereas if the matrix was not found, i.e., a miss, then the load matrix unit would be forced to wait until the transformation cache interface can retrieve the matrix from the SDRAM memory chips, i.e. the claimed submission in response to finding the transform in the cache or alternate retrieval and submission in response to not finding the transform in the cache.)
Regarding claim 2, the limitation “wherein … the method further comprises, before the step of submitting the selected group of rays for intersection testing, retrieving the geometry information of the selected lower level node from a cache, wherein retrieving the geometry information optionally comprises requesting the geometry information from [an] acceleration structure cache” is taught by Woop (Woop, e.g. section 6.1, 6.1.2, figure 6.3, teaches that the list unit retrieves the list of objects or geometry associated with each node from a list cache.  It is noted that the acceleration structure cache is an optional limitation that is not actually required to be in the prior art system to read on the claim, but also that Woop’s caches could collectively be considered an acceleration structure cache, i.e. the data making up the acceleration structure includes the k-D nodes stored in the traversal/node cache, the lists of objects/triangles associated with each node stored in the list cache, and the transformation matrices associated with each node stored in the transformation matrix cache, such that Woop’s system would be retrieving the geometry information from an acceleration structure cache.)
Regarding claim 3, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 1 and 2 above, i.e. as noted in the claim 2 rejection the acceleration cache is an optional feature which is not required, and also, Woop’s caches could collectively be considered an acceleration structure cache such that the limitations of claim 3 would be met by Woop’s cache interface as discussed in the claim 1 rejection, i.e. when the requested transform matrix or object/triangle list is not found in the respective matrix or list caches of Woop’s collective acceleration structure cache interface, it is necessary for the system to wait until they are loaded from the SDRAM memory containing the full scene data.
Regarding claim 7, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above, where the Dynamic Ray Tracing Pipeline (DynRTP) corresponds to the claimed coherency gathering unit.
Regarding claim 8, the limitation “further comprising an instance transform unit, configured to transform ray information using an instance transform and wherein the coherency gathering unit is configured to, when submitting the selected group of rays for intersection testing, submit the rays and the associated instance transform to the instance transform unit” is taught by Woop (Woop, e.g. sections 6.1, 6.1.3, figure 6.4, teaches the use of an instance transformation unit performing the transformation of rays in a packet using the retrieved transform matrix, where within the transformation unit, the send packet unit sends the rays to the transform unit via the compress packet unit, and the transform unit transforms the rays using the associated transformation matrix received from the load matrix unit, i.e. the transform unit is the claimed instance transform unit and receives the rays and instance transform matrix to perform the transformations.)
Regarding claim 9, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 2 above.
Regarding claim 10, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 3 above.
Regarding claims 17 and 19, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above, where Woops system is implemented using a programmed processor, i.e. as in section 6, figure 1, the DynRTPs are hardware units receiving configuration and scene data through a PCI or AGP interface from a host machine, i.e. a CPU executing a stored program.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over “A Ray Tracing Hardware Architecture for Dynamic Scenes” by Sven Woop (hereinafter Woop) as applied to claims 1 and 7 above, and further in view of U.S. Patent Application Publication 2014/0111515 A1 (hereinafter Peterson) in view of U.S. Patent Application Publication 2011/0170557 A1 (hereinafter Aila).
Regarding claim 4, the limitation “selecting said group of rays for intersection testing based on one or more of the following criteria: detecting that the number of rays in the group exceeds a first predetermined threshold; detecting that the overall number of rays in all the groups exceeds a second predetermined threshold” is not explicitly taught by Woop (Woop, e.g. section 6.1, paragraph 2, teaches that the shader unit generated packets of rays and sends them in sequence to the pipeline, but does not suggest any other criteria be considered in determining a sequence for processing the packets.)  However, this limitation is taught by Peterson (Peterson, e.g. abstract, describes a system for dynamic scheduling of ray intersection testing in a ray tracing system in order to control the population of rays being stored in memory.  Peterson, e.g. paragraphs 52-67, Fig. 2, describes an exemplary ray tracing system including a main memory storing scene and ray data, intersection processing resource 202 executes shaders which create rays that require intersection testing, a controller 203 for providing rays to the intersection testing resource 210 and the results of testing to the shaders executed by the intersection processing resource, and said intersection testing resource for performing intersection testing on the rays.  Peterson, e.g. paragraphs 76-81, teaches that the system can determine whether to enter a ray population control mode based on comparing statistic data to thresholds, including, e.g. paragraphs 96-97, comparing a total number of rays to a target ray population threshold, i.e. initiating population control based on detecting that an overall number of rays in the system is greater than a threshold number.  Further, Peterson, e.g. paragraphs 57, 114-129, figure 16, describes an implementation of the intersection testing resource which includes a plurality of intersection testing pipelines for testing packets of rays, and uses a collection memory to collect rays into packets by keeping collections of rays which are being tested against the same portion of the acceleration structure, e.g. paragraphs 114, 116, 119, until a given collection reaches a number of rays causing the collection to be evicted for testing as a packet, e.g. paragraphs 119, 126, i.e. selecting a group of rays for intersection testing based on detecting that the number of rays in the group has exceeded a threshold number of rays.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woop’s Dynamic SaarCOR architecture to include Peterson’s ray population control system, in order to control the overall population of rays stored in memory.  Woop’s dynamic ray tracing pipelines, e.g. section 6.1, figure 6.1, each include a ray generation and shading unit providing packets of rays for intersection, analogous to Peterson’s intersection processing resources 202.  In the modified system, as taught by Peterson, Peterson’s intersection processing resources would be separate from the intersection testing resource pipelines, with the controller 203 selecting packets of rays for intersection testing in a manner to control ray population as discussed with respect to figures 6, 7, and 16 above, and the intersection testing resource pipelines would be a plurality of Woop’s Dynamic Ray Tracing Cores (DynRTC) performing intersection testing on the packets of rays selected by the controller, based on entering the population control mode according to a total number of rays in all the collections compared to a ray population threshold, and collecting rays into packets until they reach a threshold number causing selection of the packet for eviction for intersection testing by one of the DynRTC pipelines.
The limitation “detecting that computational resources for performing the intersection testing are under-utilised” is not explicitly taught by Woop in view of Peterson (As discussed above, in the modified system, the intersection testing resource pipelines would be a plurality of Woop’s Dynamic Ray Tracing Cores (DynRTC) performing intersection testing on the packets of rays selected by the controller, based on entering the population control mode according to a total number of rays compared to a ray population threshold, and collecting rays into packets until they reach a threshold number causing selection of the packet for eviction for intersection testing by one of the DynRTC pipelines.  While Peterson teaches various mechanisms for collecting rays into packets and prioritizing their selection for intersection testing, Peterson does not mention altering the prioritization based on determining that intersection testing resources are underutilized, per se.)  However, this limitation is taught by Aila (Aila, e.g. abstract, paragraphs 17-23 describes a ray tracing system which collects rays into a plurality of memory queues corresponding to different portions of an acceleration structure, e.g. paragraphs 20-21, and each intersection testing processing element (PE) 110 has preferred and non-preferred portions of the acceleration structure for processing therein in order to maximize processing efficiency by routing rays for the same treelet to the same processing elements, e.g. paragraph 23.  Aila further teaches in paragraph 23 that in order to maintain a reasonable efficiency of each processing element the number of rays to be processed should be kept above a minimum load, which may require the preferences of a processing element to transition to a preference for a different portion of the acceleration structure, i.e. detecting that the processing element is underutilized and transitioning the preference for the processing element to increase the efficiency of the processor.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woop’s Dynamic SaarCOR architecture, including Peterson’s ray population control system, to include Aila’s preference based ray intersection testing routing technique in order to improve processing efficiency by each of Woop’s DynRTC pipelines.  In the modified system, Peterson’s controller, in addition to selecting collections of rays into packets to be tested by the intersection testing pipelines, would also consider the preferred portion of the acceleration structure associated with each intersection testing pipeline, i.e. selection of a packet of rays to be evicted for intersection processing would also include Aila’s consideration of which intersection testing pipeline prefers to test rays intersecting the portion of the acceleration structure associated with a given collection of rays, thereby increasing the processing efficiency of each respective intersection testing pipeline.
Regarding claim 11, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 4 above.

Claims 5, 6, 12-14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “A Ray Tracing Hardware Architecture for Dynamic Scenes” by Sven Woop (hereinafter Woop) as applied to claims 1 and 7 above, and further in view of U.S. Patent Application Publication 2020/0050550 A1 (hereinafter Muthler).
Regarding claim 5, the limitation “retrieving the instance transform comprises: requesting the instance transform; monitoring whether the instance transform has been returned; and after detecting that the instance transform has been returned, proceeding to submit the selected group of rays for intersection testing” is implicitly taught by Woop (As discussed in the claim 1 rejection above, Woop, e.g. section 7.1.3, teaches that the load matrix unit does not send the packet of rays for transformation until the matrix is completely read into the load matrix unit, and that the matrix is requested through a cache interface which would require requesting the matrix from the SDRAM memory when it is not found in the matrix cache.  While one of ordinary skill in the art would have found it implicit that this would involve the matrix cache interface monitoring whether the requested matrix data has been returned to the matrix cache, Woop does not describe details of cache implementation, per se.)  However, this limitation is taught by Muthler (Muthler, e.g. abstract, paragraph 66-96, describes a system for performing ray tracing.  Muthler further teaches an embodiment which uses Woop’s two level acceleration structure technique, e.g. paragraphs 143-161, Figure 11A, including loading a transformation 1014 for transforming the ray from world space coordinates to object space coordinates of the lower level instance, retrieved from the transform cache 1016, as in paragraph 149.  Muthler further describes details of cache implementation, e.g. paragraphs 167-189, wherein the rays waiting for the same data to be returned from the memory are grouped together and scheduled for execution at when the data is retrieved and stored in the cache, e.g. paragraphs 179-182, using a pending address table (PAT) and pending request table (PRT) to monitor pending requests and activates the group of rays associated with a requested address in response to the requested data being written to the cache, e.g. paragraphs 195-199, 216-236, wherein in the embodiment of figure 11A using transform data retrieved from transform cache 1016, rays waiting on the same transform data would be grouped while the cache monitors whether the data has been written to the cache yet, and activates the group of rays for further traversal in response to determining that the transform data is resident in the cache, e.g. as in paragraphs 235-236.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woop’s Dynamic SaarCOR architecture to include Muthler’s ray scheduling and ray tracing cache in order to improve the cache efficiency by grouping rays which are traversing the same portion of the acceleration structure, e.g. Muthler, paragraphs 182-183.  As noted above, Woop does not describe the details of cache implementation, and Muthler does describe these details, including monitoring whether requested data has been retrieved from memory into the cache, and submitting the group of rays waiting on the requested data for processing in response to determining that the data has been written to the cache.
Regarding claim 6, the limitation “wherein monitoring whether the instance transform has been returned comprises: upon requesting the instance transform, setting a flag bit associated with the instance transform; and upon receiving the returned instance transform, clearing the flag bit” is partially taught by Woop in view of Muthler (Muthler, paragraphs 227-228, teaches that the PAT table has an entry allocated for each unique memory address request to the cache, and is not activated until the data from the unique memory address has been retrieved from memory, e.g. paragraph 233, whereupon activation the corresponding requests can be processed, e.g. paragraphs 235-236.  Muthler does not explicitly state how activated PAT entries are distinguished from inactive PAT entries, however, Official Notice is taken of the fact that it is old and well-known in the art of computer programming to represent binary states for entries in a table using a flag bit, e.g. Muthler, with respect to tag entries in the TAG table uses a bit to indicate whether the entry is valid or not.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Woop’s Dynamic SaarCOR architecture, including Muthler’s ray scheduling and ray tracing cache, using a flag bit in each entry of the PAT table to indicate whether the entry is active or inactive, because Muthler does not explicitly state how the active and inactive entries are distinguished, and one of ordinary skill in the art would have known it is conventional to represent binary states for entries in a table using a flag bit.  As discussed above, this bit would be set to inactive initially, and set to active in response to the data for the address (associated with the transform data as discussed in the claim 5 rejection) being loaded into the data RAM 1208.
Regarding claim 12, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 5 above.
Regarding claim 13, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 5 above, i.e. Woop does not teach details of cache implementation, but Muthler does, wherein Muthler’s cache includes a data RAM 1208, and a content addressable memory in the form of the TAG table having an entry for each data line of the RAM and the main memory address of the data block stored in the data line.
Regarding claim 14, the limitations “wherein the CAM is configured to store, for each of a plurality of transforms, the memory address of the instance transform at a respective index location in the CAM, and the RAM is configured to store, for each of the plurality of instance transforms, the transform coefficients of that instance transform at a corresponding index location in the RAM, whereby when the CAM is queried with a memory address of an instance transform, it returns the index of the location in the RAM where the respective coefficients are stored” is taught by Woop in view of Muthler  (Muthler, e.g. paragraph 218, figure 12, teaches that the TAG table, corresponding to the claimed CAM, has an entry for each data line of the RAM and the main memory address of the data block stored in the data line, wherein the data blocks of the transform matrix cache correspond to matrix coefficients, e.g. Woop, sections 4.4, 6.1.3.  Further, Muthler, e.g. paragraphs 218-225 that all requests check the TAG table to determine if valid data for the requested address is already resident in the RAM, and if a valid entry is found, the offset is used to indicate which line in the RAM the data can be read from when the corresponding PAT is activated and wins arbitration to send the requested data, e.g. paragraphs 235-236.)
Regarding claim 16, the limitation “wherein the CAM is configured to store, for each instance transform in the instance transform cache, a validity flag that indicates whether that instance transform is currently valid” is taught by Woop in view of Muthler (Muthler, e.g. paragraph 218, figure 12, teaches that the TAG table, corresponding to the claimed CAM, has an entry for each data line of the RAM and the main memory address of the data block stored in the data line, wherein the data blocks of the transform matrix cache correspond to transform matrices, e.g. Woop, sections 4.4, 6.1.3.  Further, Muthler, e.g. paragraph 218, teaches that each entry in the TAG table has a validity bit to indicate whether the entry is currently valid.)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over “A Ray Tracing Hardware Architecture for Dynamic Scenes” by Sven Woop (hereinafter Woop) in view of U.S. Patent Application Publication 2020/0050550 A1 (hereinafter Muthler) as applied to claim 13 above, and further in view of U.S. Patent Application Publication 2016/0260193 A1 (hereinafter Richards).
Regarding claim 15, the limitation “wherein the CAM is configured to store, for each instance transform, a reference counter that records the number of groups of rays currently being tested that reference that instance transform” is not explicitly taught by Woop in view of Muthler (Muthler, e.g. paragraphs 172, 226, that TAG entries for data blocks stored in the RAM (which are transform data in the case of the transform cache) may have to be evicted for a new TAG entry, where the evicted TAG entry should no longer be needed for processing, but does not indicate how the system determines which TAG entry to evict.  Further, it is noted that while Woop teaches processing packets of 4 rays, in the modified system, Muthler’s ray scheduling groups larger numbers of rays into a group based on the rays waiting for the same data, e.g. paragraphs 179-182, but Muthler does not address recording the number of rays or the number of groups of rays.)  However, this limitation is suggested by Richards (Richards, e.g. abstract, paragraphs 111-118 describes a ray tracing system which uses a centralized packet unit for grouping rays to be tested by intersection testing processors (RACs), where packets are associated with each node of the acceleration structure, e.g. paragraph 118, and comprise micropackets of rays, and evicts micropackets based on which nodes have a high number of rays waiting intersection testing.  Richards, e.g. paragraphs 133, further teaches that node data can reside in a cache until it is consumed by all of the RACs which require access, and may track read access counts in order to release the node data when it is no longer needed.  Richards also indicates that counts can be of micropacketIDs rather than pure ray counts, e.g. paragraph 131.  That is, Richards teaches that a cache holding node data can determine which entries can be evicted by tracking the number of read access requests for each entry until all of the micropackets requiring access to the entry have been processed, i.e. a reference counter that records the number of rays currently being tested against the data of that entry, where the number of rays can be represented using the number of micropackets, or the number of groups of rays.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woop’s Dynamic SaarCOR architecture, including Muthler’s ray scheduling and ray tracing cache, to use Richards’ centralized packet unit for grouping micropackets of rays being tested against the same node of the acceleration structure into corresponding packets and to track the read accesses to the corresponding node (and transform) data in the cache to determine when all of the micropackets associated with the node have been processed in order to release the node (and transform) data, i.e. determine that the cache entry can be evicted.  In the modified system, Richards’ centralized packet unit, including the node data cache corresponding to Woop and Muthler’s cache, would maintain a ray count for each node ID/packet using a number of micropackets, as in Richards paragraphs 131, 133, corresponding to the claimed reference counter recording the number of groups of rays currently being tested against the node (and transform), and when the tracked read accesses reach a corresponding number, the entry would be released for potential eviction from the TAG cache for a new entry.  As noted above, Muthler does not indicate how the system determines which TAG entry to evict, and Richards’ technique provides a way to determine which entries are released for eviction based on a count of rays (in the form of a count of micropackets) being tested against the entry’s node (or transform) data.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “A Ray Tracing Hardware Architecture for Dynamic Scenes” by Sven Woop (hereinafter Woop) as applied to claims 7 and 17 above, and further in view of U.S. Patent Application Publication 2016/0260193 A1 (hereinafter Richards).
Regarding claims 18 and 20, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above, except that Woop does not address how the hardware DynRTP pipeline units are manufactured, however, this limitation is taught by Richards, e.g. paragraphs 155-164, where a dataset describing an integrated circuit is processed to determine a circuit layout and manufacture a corresponding circuit.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture Woop’s Dynamic SaarCOR architecture using Richards’ integrated circuit dataset based manufacturing process because Woop does not describe details of hardware manufacturing, and Richards, describing an analogous hardware ray tracing system as discussed in the claim 15 rejection above, teaches details of hardware manufacturing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/           Primary Examiner, Art Unit 2619